Case 3:20-cv-00655-TAD-KLH Document 12 Filed 08/21/20 Page 1 of 1 PageID #: 73



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

CHARLES E. JONES                                          CIVIL ACTION NO. 20-0655

                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

AUSTIN BLACKMAN, ET AL.                                   MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that the following are DISMISSED

as frivolous and for failing to state claims on which relief may be granted: (1) Plaintiff Charles E.

Jones’s claim that Blackman and Mitchell placed him in administrative segregation without a

prior administrative hearing; (2) Plaintiff’s negligence claim; (3) Plaintiff’s access-to-court

claim; (4) Plaintiff’s claim that Ruby Stanley refused to return his work release job; and (5)

Plaintiff’s request for relief concerning lost good-time credits.

        MONROE, LOUISIANA, this 21st day of August, 2020.




                                                    ______________________________________
                                                    TERRY A. DOUGHTY
                                                    UNITED STATES DISTRICT JUDGE
